Citation Nr: 0907706	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-08 079	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Charles Stalnaker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1986 to March 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from April 2003 and 
May 2006 rating decisions by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2007, a hearing was held before a Decision Review 
Officer at the RO.  In January 2009, a Travel Board hearing 
was held before the undersigned.  Transcripts of both 
hearings are associated with the claims file.  

At the January 2009 hearing it was noted for the record that 
the Veteran had been represented by an attorney, Mr. Huffman, 
who could not be present at the hearing.  Mr. Stalnaker 
presented initially as Mr. Huffman's representative.  Upon 
being advised that the Board's Rules of Practice did not 
permit such substitution (because Mr. Stalnaker, while 
appearing on a revised letterhead from Mr. Huffman, had not 
yet been admitted to a bar), and upon telephone consultation 
with Mr. Huffman, the Veteran withdrew his power of attorney 
for Mr. Huffman, and designated Mr. Stalnaker as his Agent.   

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disability, to include PTSD, 
(on de novo review) is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A final June 2000 Board decision denied the Veteran's 
claim of service connection for a psychiatric disability 
based essentially on findings that there was no nexus between 
his current psychiatric disability and his service.

2.  Evidence received since the June 2000 Board decision 
includes a private April 2007 report/opinion by a Board- 
certified psychiatrist to the effect that the Veteran's 
current psychiatric disability is related to his service; 
addresses an unestablished fact necessary to substantiate the 
claim of service connection for a psychiatric disability; and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disability may be 
reopened.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants the portion of the Veteran's claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter; any error in notice timing or content is 
harmless.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

An unappealed June 2000 Board decision denied the Veteran 
service connection for a psychiatric disability essentially 
on the basis that there was no nexus between his current 
psychiatric disability and his service.  That decision is 
final based on the evidence of record at the time.  38 
U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The evidence of record at the time of the June 2000 Board 
decision consisted of the Veteran's service treatment 
records, which include a February 1990 record which shows 
that he was admitted to a Navy hospital on referral for 
emergency psychiatric evaluation after repeat inappropriate 
behavior during a recent two-week deployment of his ship, a 
March 1990 separation examination report which shows that 
psychiatric evaluation was normal; 1991 Philadelphia school 
district employment medical records which show no complaints 
of, or treatment for, psychiatric disability; a report of a 
1992 U. S. Postal Service employment physical, when the 
Veteran reported he had never received psychiatric treatment 
and mental status was normal on clinical evaluation; a March 
1994 United States Naval Reserve medical history, noting the 
Veteran denied a history of psychiatric problems or 
treatment; a 1994 VA psychiatric examination report which 
shows a diagnosis of schizotypal personality disorder; 1998 -
1999 treatment records from The Consortium which show a 
diagnosis of paranoid schizophrenia; and statements from the 
Veteran and his family attributing his current psychiatric 
disability to problems in service.

Evidence received since the June 2000 Board decision consists 
of Social Security Administration (SSA) records which show a 
1995 diagnosis of schizoaffective disorder and an award of 
SSA disability benefits based on such diagnosis; March to 
July 1998 VA treatment records which show diagnoses of major 
depression and paranoid schizophrenia, and note there is no 
evidence of a personality disorder; 2004 records from 
Community Council which show diagnoses of PTSD and rule out 
paranoid schizophrenia; 2006 VA treatment records which show 
that in July of that year the Veteran reported a past history 
of psychiatric treatment at Mercy Hospital; an April 2007 
report from a Board-certified psychiatrist opining that the 
Veteran's behavior during his hospitalization in service 
reflected a psychosis and not a personality disorder 
(indicating that the current disability had its onset in 
service); and the Veteran's testimony at the DRO and Travel 
Board hearings.

As the Veteran's claim was denied previously based 
essentially on a finding that there was no nexus between the 
Veteran's current psychiatric disability and his service, for 
additional evidence received to be new and material, it must 
relate to this unestablished fact, i.e., it must tend to show 
that there is a nexus between the current psychiatric 
disability and the Veteran's service.  As the April 2007 
report from Dr. C.D.M. relates the Veteran's current 
psychiatric disability to the complaints treated in service, 
it relates to the unestablished fact needed to substantiate 
the Veteran's claim of service connection for a psychiatric 
disability, and raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence is 
both new and material, and the claim of service connection 
for a variously diagnosed psychiatric disability may be 
reopened.





ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability (other than PTSD) is granted.


REMAND

Notably, it was mutually agreed at the Travel Board hearing 
that if the claim of service connection for a psychiatric 
disability was reopened, for expediency the Veteran's claims 
seeking service connection for a psychiatric disability, 
however diagnosed, should be characterized as entitlement to 
service connection for a variously diagnosed psychiatric 
disability, to include PTSD.  Regarding the diagnosis of 
PTSD, the record shows that such diagnosis has been made by 
both private and VA examiners, who have indicated that it is 
related to the Veteran's service.  However, the evidence does 
not show the veteran engaged in combat with the enemy, and 
the diagnoses of PTSD are not based on a stressor event 
corroborated by credible supporting evidence.  

At the January 2009 Travel Board hearing, the Veteran and his 
representative indicated that the stressor event in service 
for his diagnosis of PTSD was that his father died and he was 
unable to get away in time to see him before he died.  
Furthermore, in his April 2007 report Dr. C.D.M. inferred 
that such was indeed a factor precipitating the Veteran's 
behavior changes in service.  It is alleged that the fact 
that the Veteran was granted leave to attend his father's 
funeral corroborates the alleged stressor event.  The 
evidence of record does not show whether or not the Veteran 
was indeed granted leave to attend his father's funeral.  As 
the approximate time for the alleged stressor event is known, 
such event appears capable of verification by official 
records.  And if the alleged stressor event is corroborated, 
sufficiency of the stressor to support a diagnosis of PTSD 
would then be a medical question, requiring further 
development of medical evidence.

Regarding psychiatric diagnoses other than PTSD, at the April 
2007 DRO hearing, it was noted that the Veteran had reported 
during a July 2006 VA consultation that he had pre-service 
(early 1980s) inpatient psychiatric treatment at Mercy 
Hospital.  There is no indication that the RO has sought 
records of such treatment.  Significantly, in the December 
2007 supplemental statement of the case (SSOC), it was stated 
that there was no evidence of permanent aggravation of a pre-
existing psychiatric condition.  If there are existing 
records of the Veteran's pre-service psychiatric treatment, 
such records would be pertinent evidence in the matter at 
hand; therefore, they must be secured.

Dr. C. D. M. has opined, in essence, that the Veteran's 
current psychiatric disability had its onset in service.  
While he reviewed a copy of the Veteran's February 1990 in-
service hospitalization treatment record, and some 
postservice treatment records, it does not appear that he was 
aware of the Veteran's reported pre-service psychiatric 
treatment, or familiar with the Veteran's entire psychiatric 
history.  Notably, the reopening of the Veteran's claim has 
triggered VA's duty to assist by arranging for a medical 
examination to obtain a medical opinion addressing the 
medical questions presented.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development (to include securing the 
Veteran's complete service personnel 
records) to corroborate whether the 
Veteran was denied leave to see his father 
before he died and/or was granted leave to 
attend his father's funeral.  

2.  The RO also must ask the Veteran to 
provide the necessary release form, then 
secure the complete clinical records of 
any (and all) pre-service treatment he 
received for psychiatric disability at 
Mercy Hospital.  The request for the 
release form should be accompanied by an 
attachment outlining 38 C.F.R. § 3.158(a). 

3.  After the above is completed, the RO 
should arrange for the Veteran to be 
examined by a psychiatrist to determine 
the nature and etiology of his current 
psychiatric disability, to include 
specifically whether he has PTSD based on 
a corroborated stressor event in service.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and the examination and the 
report thereof must be in accordance with 
DSM-IV.  The report should respond to the 
following:

(a) If PTSD is diagnosed, the examiner 
must identify the corroborated stressor 
event on which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner must 
explain why the Veteran does not meet the 
criteria for such diagnosis.

(b) As to psychiatric disability other 
than PTSD, for any (and each) such 
disability diagnosed, the examiner should 
provide an opinion as to whether such 
disability, at least as likely as not, is 
related to the Veteran's service/events 
occurring, complaints noted therein.  The 
opinion should indicate what is the 
correct diagnosis for the Veteran's 
current psychiatric disability? When was 
each currently diagnosed psychiatric 
disability first manifested?  If any 
psychiatric disability is determined to 
have pre-existed service, is there any 
evidence clearly showing that it did not 
increase in severity during service?  The 
examiner must explain the rationale for 
all opinions given, and should comment on 
the April 2007 opinion from Dr. C.D.M.

4.  The RO should then readjudicate de 
novo the claim of service connection for a 
variously diagnosed psychiatric 
disability, to include PTSD.  If it 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his Agent the opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


